                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERNEST E. HOLLAND,        )                                4:18CV3156
                          )
             Plaintiff,   )
                          )                             MEMORANDUM
    v.                    )                              AND ORDER
                          )
LANCASTER COUNTY SHERIFFS )
DEPARTMENT, et al.,       )
                          )
             Defendants.  )
                          )


       Plaintiff, Ernest E. Holland, a pretrial detainee being held in the Lancaster
County Adult Detention Center in Lincoln, Nebraska, filed his Complaint (Filing 1)
on November 15, 2018. Plaintiff has been granted leave to proceed in forma pauperis,
and has paid an initial partial filing fee. The court now conducts an initial review of
Plaintiff’s Complaint to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e)(2) and 1915A.

                         I. SUMMARY OF COMPLAINT

      This is a § 1983 action brought against three Defendants: (1) Lancaster County
Sheriffs [sic] Department; (2) J. Schwarz; and (3) Matthew F. Meyerle. Meyerle is
employed by the Lancaster County Public Defender’s Office and was appointed to
represent Plaintiff in connection with criminal charges that were filed in the County
Court of Lancaster County, Nebraska, in State v. Holland, Case No. CR17-15447.
Schwarz is a Sheriff’s Deputy who provided testimony at a preliminary hearing that
was held on August 27, 2018.

       Plaintiff alleges that Deputy Schwarz “has admitted comitting [sic] perjury on
the stand,” and “this is the sole reason for me being bound over to District Court”
(Filing 1, p. 3); that “Judge Phillips [and] the prosecutor knowingly let it get bound
over to district court with purjered [sic] testimony under the color of law” (Filing 1,
p. 5); and that “[Plaintiff’s] attorney is working in conjunction with the State, rather
than discharging his functions” (Filing 1, p. 4). Plaintiff claims he has been falsely
imprisoned and his constitutional rights have been violated (Filing 1, pp. 4-5).
Plaintiff requests that his criminal case be dismissed and that he be awarded damages
(Filing 1, p. 5).

       Attached to the Complaint is a copy of an Additional Case Information (“ACI”)
report that was prepared by Deputy Schwarz, in which he states he testified at the
preliminary hearing that Plaintiff refused to provide a DNA sample, but after the
hearing Schwarz discovered he had misread a report and it was another individual who
had refused to exit his pod at the detention facility for an interview. (This individual
is identified in the report as being a passenger in Plaintiff’s vehicle at the time of his
arrest for burglary.) Schwarz further states he testified that he subsequently lost the
physical characteristics order for obtaining Plaintiff’s DNA sample, but in checking
into the matter after the hearing he could find no record that an order had been
requested or that he had contacted Plaintiff at the jail. The report indicates Schwarz
conveyed this information to the prosecutor, and a copy of the ACI report was later
provided to Plaintiff’s attorney. (Filing 1 at pp. 12-13).

                 II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which relief
may be granted, or that seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915(e)(2)(B).


                                            -2-
       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Id., at 849 (internal quotation marks and citations omitted).

                           III. DISCUSSION OF CLAIMS

       Whether a party, other than an individual or a corporation, has the capacity to
be sued is determined “by the law of the state where the court is located[.]” Fed. R.
Civ. P. 17(b). Each county in Nebraska may sue and be sued in its own name, Neb.
Rev. Stat. § 23-101, but the same is not true of county offices or departments. See
Holmstedt v. York County Jail Supervisor (Name Unknown), 739 N.W.2d 449, 461
(Neb. App. 2007) (York County Sheriff’s Department was not proper defendant),
rev’d on other grounds, 745 N.W.2d 317 (Neb. 2008); Winslow v. Smith, 672 F. Supp.
2d 949, 964 (D. Neb. 2009) (Gage County Sheriff’s Office was not proper defendant).
Because the Douglas County Sheriff’s Department is not legal entity which is subject
to suit, it will be dismissed as a party.

      Defendants Schwarz and Meyerle are sued in their individual and official
capacities. Plaintiff’s official-capacity claims against these Defendants are, in effect,
claims against Lancaster County. See Johnson v. Outboard Marine Corp., 172 F.3d

                                          -3-
531, 535 (8th Cir. 1999) (“A suit against a public employee in his or her official
capacity is merely a suit against the public employer.”).

       In order to state a plausible claim against Lancaster County, Plaintiff must
allege that a “policy” or “custom” caused a violation of his constitutional rights. See
Doe By and Through Doe v. Washington County, 150 F.3d 920, 922 (8th Cir. 1998)
(citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) ). An official policy
involves a deliberate choice to follow a course of action made from among various
alternatives by an official who has the final authority to establish governmental policy.
Jane Doe A By & Through Jane Doe B v. Special School Dist. of St. Louis County,
901 F.2d 642, 645 (8th Cir. 1990) (citing Pembaur v. City of Cincinnati, 475 U.S. 469,
483 (1986) ). To establish the existence of a governmental custom, a plaintiff must
prove:

      1) The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2) Deliberate indifference to or tacit authorization of such conduct by the
      governmental entity’s policymaking officials after notice to the officials
      of that misconduct; and

      3) That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

       Here, Plaintiff does not allege that there is a continuing, widespread, persistent
pattern of unconstitutional misconduct by the Lancaster County Sheriff’s Department
or the Lancaster County Public Defender’s Office, or that Lancaster County’s
policymaking officials were deliberately indifferent to, or tacitly authorized, any
unconstitutional conduct, or that any unconstitutional custom was the moving force
behind his injuries. Even with the most liberal construction, Plaintiff has failed to

                                          -4-
allege sufficient facts to state a claim upon which relief may be granted against
Lancaster County. In light of this, Plaintiff’s claims against Defendants Schwarz and
Meyerle in their official capacities are subject to dismissal on initial review of the
Complaint. See McCullough v. Pearlman, No. 8:18CV194, 2018 WL 6310278, at *6
(D. Neb. Dec. 3, 2018) (dismissing official-capacity claim alleged against deputy
sheriff); Burr v. Gage Cty. Sheriffs Dep’t, No. 8:18CV4, 2018 WL 2463073, at *2 (D.
Neb. June 1, 2018) (same); Mixon v. Omaha Police Dep’t Officers, No. 8:17CV325,
2018 WL 5622633, at *3-4 (D. Neb. Oct. 30, 2018) (dismissing official-capacity
claim alleged against public defender); Ware v. Nebraska, No. 8:18CV143, 2018 WL
5299713, at *4 (D. Neb. Oct. 25, 2018) (same).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of
rights protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993). “[A] public defender does not act under color of
state law when performing a lawyer’s traditional functions as counsel to a defendant
in a criminal proceeding.” Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981). Indeed,
when a public defender represents an indigent defendant in a state criminal
proceeding, he is “not acting on behalf of the State; he is the State’s adversary.” Id.
at 322 n.13. While a § 1983 claim may be brought against a public defender, or any
other private individual, if he or she conspires with a state actor to deprive an
individual of a federally-protected right, Manis v. Sterling, 862 F.2d 679, 681 (8th Cir.
1988), the Complaint’s bare, conclusory allegations fall far short of stating a plausible
conspiracy claim. The individual-capacity claim alleged against Defendant Meyerle
therefore is also subject to dismissal because no relief can be granted under § 1983.
See Mixon, 2018 WL 5622633, at *5 (dismissing individual-capacity claim alleged
against public defender); Ware, 2018 WL 5299713, at *5 (same).

      Finally, the individual-capacity claim alleged against Defendant Schwarz must
be dismissed because “a law enforcement officer who serves as a trial witness enjoys

                                          -5-
absolute immunity from any civil claim premised on his testimony.” Helmig v.
Fowler, 828 F.3d 755, 761 (8th Cir. 2016); see Briscoe v. LaHue, 460 U.S. 325, 342-
43 (1983) (holding that § 1983 does not authorize a convicted criminal to assert a
claim for damages against a police officer for giving perjured testimony at his or her
criminal trial).

        Out of an abundance of caution, the court will give Plaintiff 30 days in which
to file an Amended Complaint that states a claim upon which relief can be granted.
Plaintiff should be aware, however, that no § 1983 claim for damages is likely to
proceed in this court until his state criminal case is finally concluded. See Wallace v.
Kato, 549 U.S. 384, 393-94 (2007) (“If a plaintiff files a false-arrest claim before he
has been convicted (or files any other claim related to rulings that will likely be made
in a pending or anticipated criminal trial), it is within the power of the district court,
and in accord with common practice, to stay the civil action until the criminal case or
the likelihood of a criminal case is ended.”); Abdullah v. Minnesota, 261 F. App’x 926
(8th Cir. 2008) (stating Wallace indicates that if a plaintiff files a civil action alleging
a claim that necessarily requires invalidation of an anticipated future conviction, the
federal court should stay the civil action until the criminal case is terminated”); Mumin
v. Mayo, No. 8:12CV313, 2013 WL 1292715, at *2-3 (D. Neb. Mar. 26, 2013)
(staying plaintiff’s Fourth Amendment claims pending resolution of plaintiff’s state
court criminal proceeding).

       Plaintiff should also be aware that his request for injunctive relief, including
dismissal of his criminal case, is not likely to be granted by this court. “Under
principles of comity and federalism, a federal court may not interfere with ongoing
state criminal proceedings by granting injunctive or declaratory relief except under
special circumstances.” Portsche v. Doyle, No. 4:06 CV 3193, 2006 WL 2376920, at
*1 (D. Neb. Aug. 16, 2006) (citing Younger v. Harris, 401 U.S. 37 (1971), and
dismissing § 1983 action where plaintiff sought to enjoin state criminal prosecution);
see El v. Bitzes, No. 8:18CV245, 2018 WL 4006769, at *2-3 (D. Neb. Aug. 22, 2018)
(dismissing § 1983 action where plaintiff sought to have arrest warrant invalidated);

                                            -6-
Wright v. Douglas Cty. Sheriff Dep’t, No. 8:09CV308, 2009 WL 4724631, at *2 (D.
Neb. Dec. 1, 2009) (dismissing § 1983 action where plaintiff alleged county sheriff
improperly held him, because he was entitled to be released while awaiting trial after
posting bond).

        Challenges to a pending state criminal prosecution may be raised in a petition
for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241, but before the plaintiff
files a petition in this court, he must first exhaust his remedies in state court. See, e.g.,
Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489-90 (1973)
(federal habeas corpus does not lie, absent special circumstances, to adjudicate the
merits of an affirmative defense to a state criminal charge prior to a judgment of
conviction). The “derailing of a pending state proceeding by an attempt to litigate
constitutional defenses prematurely in federal court” is not allowed. Id. at 493.

                                   IV. CONCLUSION

        The Lancaster County Sheriff’s Department is not a suable entity. No relief can
be obtained upon Plaintiff’s official-capacity claims against the sheriff’s deputy and
the public defender because no facts are alleged to show that a policy or custom of
Lancaster County caused the alleged violation of Plaintiff’s constitutional rights. The
public defender cannot be held personably liable under § 1983 because he did not act
under color of state law, and the sheriff’s deputy has absolute immunity with respect
to testimony he gave at the preliminary hearing.

        The court does not otherwise rule upon the sufficiency of Plaintiff’s allegations,
but on its own motion will give Plaintiff leave to amend. If an Amended Complaint
is filed within 30 days, the court will conduct another initial review pursuant to 28
U.S.C. §§ 1915(e)(2) and 1915A. If an Amended Complaint is not filed within 30
days, this action may be dismissed without further notice to Plaintiff.



                                            -7-
IT IS THEREFORE ORDERED:

1.   Defendant “Lancaster County Sheriffs Department” is dismissed from
     this action and shall no longer be a party.

2.   On the court’s own motion, Plaintiff shall have 30 days in which to file
     an Amended Complaint that states a claim on which relief may be
     granted. Failure to file an Amended Complaint within 30 days will result
     in the court dismissing the case without further notice to Plaintiff.

3.   The clerk of the court is directed to set the following pro se case
     management deadline in each case: January 14, 2019: check for amended
     complaint.

DATED this 13th day of December, 2018.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                -8-
